               Case 21-10527-JTD                Doc 903           Filed 09/16/21                   Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )     Chapter I I
                                                              )
CL H WINDDOWN LLC. el a/.,r                                   )     Case No. 2l-10527 (JTD)
                                                              )
                                     Debtors                  )     (Jointly Administered)
                                                              )

                                          AFFIDAVIT OF SERVICE

          I, Sabrina G. Tu, depose and say that Iam employed by Stretto. the claims and noticing
agent fbr the Deblors in the above-captioned case.

       On September 14, 2021, at my direction and under my supervision, employees of Stretlo
caused the following document to be served via first-class mail on the service list attached hereto
as EE!i!3!. and via electronic mail on the service list attached hereto as Exhibit B:


          Second Amcnded Order Sustaining Debtors'    Third Omnibus Objection (Substantive)
          to Certain Claims (Cured and No Liability) (Docket No. 902)

         In addition to the methods ofservice set forth herein, parties who have requested electronrc
notification of filings via the Bankruptcy Court's CM/ECF system were sent thc above referenced
documents via electron ic service
                                                                                                               <--?
Dated: September 16. 2021                                                                                         Z.
                                                                                                      Sabrina G. Tu

  A notary public or other officer completing this certificate verifies only the identity of the
  individual who signed the document to which this certificate is attached, and not the
  truthfulness, accuracy, or validity of that document.

State of California.
County of Orange

Subscribed and swom to (or af{lrmed) before me on this l6'h day of September 202 I by Sabrina
C. Tu, proved to me on the basis of satisfactory evidence to be the person who appeared before
me.

Signature:              1--\ .._                                   srEPH^xrE r^. 0EL6A0o
                                                                   xor.ry Publl(' C.lrlo.ni.

                                                                    Cohm'$ro.   t 22llll.
                                                                    (ontr Errr6 r.r tr,     102!




I
  The Debtors in these cases, along with the last four digits ofeach Debtor's federal tax idcntification number, are: CL
H Winddown LLC (8957); CL I Winddown LLC (3596)t CL PH Winddown LLC (8957); CL PA Winddown LLC
(5453); CL PIH Winddown LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL Sub
Winddown LLC (8957); PP PA Winddown LLC (8322); CL R Winddown LLC (3727); and PSS Winddown LLC
(9948).
Case 21-10527-JTD   Doc 903   Filed 09/16/21   Page 2 of 11




                    Exhibit A
                                                          Case 21-10527-JTD                   Doc 903          Filed 09/16/21      Page 3 of 11
                                                                                                     Exhibit A
                                                                                              Served via First-Class Mail

                     Name                                      Attention                                  Address 1                Address 2              Address 3          City         State     Zip
 A1 Restoration Inc.                          c/o Saxton & Stomp                            Attn: Barry A. Solodky          280 Granite Run Dr         Suite 300      Lancaster          PA     17601
 A1 Restoration Inc.                          dba A1 Energy                                 Attn: Lori Porreca              2730 Shenck Rd                            Manheim            PA     17545
 Atlas Copco Compressors LLC                                                                Dept CH 19511                                                             Palatine           IL     60055-9511
                                              Attn: Stephanie Moore - Credit & Finance
 Atlas Copco Compressors LLC                  Manager                                       300 Technology Center Way       Suite 550                                 Rock Hill          SC    29730
 Belmark Inc.                                                                               600 Heritage Rd                                                           De Pere            WI    54115
 Berks61 Owner, LLC                           c/o Endurance Real Estate Group LLC           4 Radnor Corporate Center       Suite 105                                 Radnor             PA    19087
 Berks61 Owner, LLC                           c/o Levene Neale Bender Yoo & Brill LLP       Attn: Eve H. Karasik, Esq.      10250 Constellation Blvd   Suite 1700     Los Angeles        CA    90067
 California Department of Resources
 Recycling & Recovery                                                                         1001 I St                     Mail Stop 9A                              Sacramento         CA    95814
 California Department of Resources           c/o California Department of Justice, Office of
 Recycling & Recovery                         the Attorney General                            Attn: Andrea M. Kendrick      1300 I St                  Suite 125      Sacramento         CA    95814
 California Department of Resources
 Recycling and Recovery Loan Program          Shelly Bromberg                           1001 I Street                       Mail Stop 9A                              Sacramento         CA    95814
 Canon Financial Services                     Attn: Michael Tafilowski                  158 Gaither Dr                                                                Mount Laurel       NJ    08054
 CDW Direct, LLC                              c/o CDW, LLC                              Attn: Ronelle Erickson              200 N Milwaukee Ave                       Vernon Hills       IL    60061
 CE Capital, LLC                              Attn: Marty Conlin                        2 Great Valley Pkwy                 Suite 300                                 Malvern            PA    19355
 Cepeda, Juan                                                                           Address Redacted
 Constellation NewEnergy - Gas Division LLC   Strategic Credit Solutions                PO Box 5473                                                                   Carol Stream       IL    60197-5473
 Constellation NewEnergy - Gas Division LLC   Strategic Credit Solutions                1310 Point St                       12th Floor                                Baltimore          MD    21231
 Dallas County                                c/o Linebarger Goggan Blair & Sampson LLP Attn: Elizabeth Weller              2777 N Stemmons Fwy        Suite 1000     Dallas             TX    75207
 De Lage Landen Financial Services Inc.                                                 PO Box 41602                                                                  Philadelphia       PA    19101-1602
 Delaware Secretary of State                  Division of Corporations Franchise Tax    PO Box 898                                                                    Dover              DE    19903
 Delaware Secretary of Treasury                                                         PO Box 7040                                                                   Dover              DE    19903
 Direct Energy Business Marketing LLC         Attn: Accounts Receivable                 194 Wood Ave S                      2nd Floor                                 Iselin             NJ    08830
 Duris Corporation                            Attn: Joseph Hong                         2450 Tapo Street                                                              Simi Valley        CA    93063
 East West Bank                               c/o Squire Patton Boggs LLP               Attn: Norman N. Kinel               1211 Ave of the Americas   26th Floor     New York           NY    10036
 East West Bank                               Maita Prout                               135 N Los Robles Ave                3rd Floor                                 Pasadena           CA    91101
 Emerging Acquisitions LLC                    Attn: Gary Weber                          3592 W 5th Ave                                                                Eugene             OR    97405
 Emerging Acquisitions, LLC                   c/o Miller Nash Graham & Dunn LLP         Attn: GSL                           111 SW 5th Ave             Suite 3400     Portland           OR    97204
 Evoqua Water Technologies LLC                                                          10 Technology Dr                                                              Lowell             MA    01851
 Federal Communications Commission            Attn: Matthew Berry                       Office of General Counsel           445 12th St SW                            Washington         DC    20554
 Frasco Inc.                                  Accounts Receivable                       PO BOX 31001-1738                                                             Pasadena           CA    91107
 Frasco, Inc. dba Profiles                    Horacio Durazo                            215 W Alameda Ave                                                             Burbank            CA    91502
 GEA Mechanical Equipment US, Inc.                                                      100 Fairway Ct                                                                Northvale          NJ    07647
 Internal Revenue Service                                                               PO Box 21126                                                                  Philadelphia       PA    19114
 Internal Revenue Service                     Attn: Insolvency                          1352 Marrows Rd                     2nd Floor                                 Newark             DE    19711-5445
 Internal Revenue Service                     Centralized Insolvency Operation          PO Box 7346                                                                   Philadelphia       PA    19101-7346
 Interstate Automobile Network dba Luxury
 Auto Leasing                                 Steven L. Bryson                              11150 W Olympic Blvd            Suite 1120                                Los Angeles        CA    90064
 Lift Inc.                                    Attn: Catherine Cintron                       PO Box 7657                                                               Lancaster          PA    17604
 Lift Inc.                                    Attn: George Hennessy                         3745 Hempland Rd                                                          Mountville         PA    17554
 Luxury Auto Leasing                                                                        4163 Lincoln Blvd.                                                        Marina del Rey     CA    90292
 M.A. Yeakel Sons Inc.                        Attn: Shawn Yeakel                            5334 Oakview Dr                                                           Allentown          PA    18104
 M.A. Yeakel Sons Inc.                        Attn: Zachary Cohen                           1620 Pond Rd                    Suite 200                                 Allentown          PA    18104
 Metropolitan Edison Company                  Attn: Matilda Swope                           101 Crawfords Corner Rd         Bldg 1                     Suite 1-511    Holmdel            NJ    07733
 Miura America Co. Ltd                        Attn: Christina McKenna                       2200 Steven B. Smith Blvd                                                 Rockmart           GA    30153
 Muhlenberg Township Authority                Attn: Jeffrey A. Calpino, Manager             2840 Kutztown Rd                                                          Reading            PA    19605
 Muhlenberg Township Authority                c/o Brown McGarry Nimeroff LLC                Attn: Jami B. Nimeroff          919 N Market St            Suite 420      Wilmington         DE    19801
 Nissan Motor Acceptance Corp                                                               8900 Freeport Parkway                                                     Ivring             TX    75063
 Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA           Attn: Scott Fink                965 Keynote Circle                        Brooklyn Heights   OH    44131
 Nissan Motor Acceptance Corp.                                                              8900 Freeport Pkwy                                                        Irving             TX    75063
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                         Page 1 of 2
                                                            Case 21-10527-JTD                 Doc 903         Filed 09/16/21            Page 4 of 11
                                                                                                    Exhibit A
                                                                                              Served via First-Class Mail

                      Name                                        Attention                             Address 1                       Address 2             Address 3         City         State     Zip
 Office of the Attorney General                 Attn: Michael B. Mukasey                    U.S. Department of Justice           950 Pennsylvania Ave NW                  Washington         DC    20530-0001
 Office of the United States Attorney for the
 District of Delaware                           c/o US Attorneys Office                     Hercules Building                    1313 N Market St                         Wilmington         DE   19801
 Olympic Wire & Equipment Co. Inc.                                                          PO Box 3227                                                                   Newport Beach      CA   92659
 Ontario Refrigeration Service Inc.             Attn: Jessica Nomura                        635 S Mountain Ave                                                            Ontario            CA   91762
 Pennsylvania Office of the Attorney General                                                Strawberry Square                    16th Floor                               Harrisburg         PA   17120
 Pension Benefit Guaranty Corp.                 Office of the General Counsel               1200 K St NW                                                                  Washington         DC   20005-4026
 Plastic Express                                Attn: Ray Hufnagel                          15450 Salt Lake Ave                                                           City of Industry   CA   91745-1112
 Plastic Express                                c/o Womble Bond Dickinson (US) LLP          Attn: Kevin J. Mangan, Esq.          1313 N Market St          Suite 1200     Wilmington         DE   19801
 PNC Equipment Finance LLC                                                                  655 Business Center Dr                                                        Horsham            PA   19044
 Property Tax Assistance                                                                    16600 Woodruff Ave                                                            Bellflower         CA   90706
 Secretary of Treasury                                                                      15th & Pennsylvania Ave NW                                                    Washington         DC   20220
 Securities & Exchange Commission               Attn: Mark Schonfeld, Regional Director     3 World Financial Center             Suite 400                                New York           NY   10281-1022
                                                c/o Ariano Hardy Ritt Nyuli Richmond Lytle &
 Sesotec Inc.                                   Goettel PC                                   Attn: Scott Richmond                2000 McDonald Rd          Suite 200      South Elgin        IL   60177
 Sesotec, Inc.                                  Attn: Werner Fleps                           1234 Hardt Circle                                                            Bartlett           IL   60103
 Signature Business Leasing LLC                                                              225 Broadhollow Rd                  Suite 132W                               Melville           NY   11747
 Solid Waste Services Inc. dba J.P. Mascaro
 & Sons                                         Attn: Gregory Fox                           2650 Audubon Rd                                                               Audubon            PA   19403
 Solid Waste Services Inc. dba J.P. Mascaro                                                 Attn: Michael G. Menkowitz, Esq. &
 & Sons                                         c/o Fox Rothschild LLP                      Jason C. Manfrey, Esq.               2000 Market St            20th Floor    Philadelphia        PA   19103-3222
 Sorema Division of Previero N. Srl             c/o Freeborn & Peters LLP                   Attn Jason J. Ben                    311 S Wacker Dr           Suite 3000    Chicago             IL   60606
 Starlinger + CO., Gesellschaft, m.b.H.         Stanley H. McGuffin, Esq.                   PO Box 11889                                                                 Columbia            SC   29211-1889
 Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP              5601 Granite Pkwy                    Suite 1350                              Plano               TX   75024
 Susquehanna Commercial Finance Inc.                                                        2 Country View Rd                    Suite 300                               Malvern             PA   19355
 Texas Office of the Attorney General                                                       300 W 15th St                                                                Austin              TX   78701
 Tigunia LLC                                    Attn: Bret Weber                            PO Box 31014                                                                 Edmond              OK   73003
 Toyota Industries Commercial Finance Inc.                                                  PO Box 9050                                                                  Dallas              TX   75019-9050
 Toyota Industries Commercial Finance Inc.      Attn: Joanna Lopez                          PO Box 660926                                                                Dallas              TX   75266-0926
 Toyota Industries Commercial Finance Inc.      c/o Swanson Martin & Bell LLP               Attn: Charles S. Stahl, Jr.          2525 Cabot Dr             Suite 204     Lisle               IL   60532
 Toyota Motor Corporation                                                                   PO Box 3457                                                                  Torrance            CA   90510
 UMB Bank N.A., as Trustee                                                                  120 S Sixth St                       Suite 1400                              Minneapolis         MN   55402
 Vortex Industries, Inc                         Attn: Michelle Crecelius                    20 Odyssey                                                                   Irvine              CA   92618
 Vortex Industries, Inc.                        File 1095                                   1801 W Olympic Blvd                                                          Pasadena            CA   91199
 Wells Fargo Bank N.A.                                                                      PO Box 3072                                                                  Cedar Rapids        IA   52406-3072
 Wells Fargo Bank, N.A.                         c/o Wells Fargo Equipment Finance, MSG      Attn: La Neice Scott                 800 Walnut St             MAC F0005-055 Des Moines          IA   50309
 Wells Fargo Bank, N.A.                         c/o Wells Fargo Equipment Finance, MSG      PO Box 001433                                                                Des Moines          IA   50309
 West Coast Air Conditioning                                                                561-A Kinetic Dr                                                             Oxnard              CA   93030




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                             Page 2 of 2
Case 21-10527-JTD   Doc 903   Filed 09/16/21   Page 5 of 11




                    Exhibit B
                                                 Case 21-10527-JTD               Doc 903       Filed 09/16/21         Page 6 of 11

                                                                                      Exhibit B
                                                                                Served via Electronic Mail

                       Name                                         Attention                                     Address 1                                   Email
                                                                                                                                         bso@saxtonstump.com
 A1 Energy                                      c/o Saxton & Stump LLC                              Attn: Barry A. Solodky               dat@saxtonstump.com
 A1 Restoration Inc.                            c/o Saxton & Stomp                                  Attn: Barry A. Solodky               bso@saxtonstump.com
                                                                                                                                         csimon@crosslaw.com
                                                                                                    Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
 Allan Company                                  c/o Cross & Simon LLC                               Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                         mgottfried@elkinskalt.com
                                                                                                                                         tbrooks@elkinskalt.com
 Allan Company                                  c/o Elkins Kalt Weintraub Reuben Gartside LLP       Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
 Anderson Systems Inc.                          c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                         john.demmy@saul.com
 Anderson Systems Inc.                          c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                         michael.messersmith@arnoldporter.com
                                                Attn: Michael Messersmith, Sarah Gryll, & Ginger                                         sarah.gryll@arnoldporter.com
 Arnold & Porter Kaye Scholer LLP               Clements                                                                                 ginger.clements@arnoldporter.com
 Atlas Copco Compressors LLC                                                                                                             taini.scott@us.atlascopco.com
 Atlas Copco Compressors LLC                    Attn: Stephanie Moore - Credit & Finance Manage                                          stephanie.moore@us.atlascopco.com
                                                                                                                                         akramer@otterbourg.com
                                                                                                    Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
 Bank Leumi USA                                 c/o Otterbourg PC                                   Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                         knight@rlf.com
                                                                                                                                         queroli@rlf.com
                                                                                                    Attn: John H. Knight & David T.      rbgroup@rlf.com
 Bank Leumi USA                                 c/o Richards Layton & Finger PA                     Queroli                              ann-jerominski-2390@ecf.pacerpro.com
                                                                                                                                         jimg@belmark.com
 Belmark Inc.                                                                                                                            tamit@belmark.com
 Berks61 Owner LLC                              c/o Endurance Real Estate Group LLC                                                      kem@endurance-re.com
                                                                                                    Attn: Eve H. Karasik & Jeffrey S.    ehk@lnbyb.com
 Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP             Kwong                                jsk@lnbyb.com
                                                                                                                                         ehk@lnbyb.com
 Berks61 Owner LLC                              c/o Levene Neale Bender Yoo & Brill LLP             Attn: Eve H. Karasik, Esq.           jsk@lnbyb.com
                                                                                                                                         jedmonson@rc.com
 Berks61 Owner LLC                              c/o Robinson & Cole LLP                             Attn: Jamie L. Edmonson              lshaw@rc.com
                                                                                                                                         jeremy.williams@kutakrock.com
 Blue Ridge Bank                                c/o Kutak Rock LLP                                  Attn: Jeremy S. Williams             amanda.nugent@kutakrock.com
 Blum & Sons Electric Inc.                      c/o Price Postel & Parma LLP                        Attn: Ryan D. Zick, Esq.             rzick@ppplaw.com
                                                                                                                                         john.demmy@saul.com
 Blum & Sons Electric Inc.                      c/o Saul Ewing Arnstein & Lehr LLP                  Attn: John D. Demmy, Esq.            robyn.warren@saul.com
                                                                                                                                         andrea.kendrick@doj.ca.gov
 California Department of Resources Recycling   c/o California Department of Justice, Office of the                                      rochelle.udaquillen@doj.ca.gov
 & Recovery                                     Attorney General                                    Attn: Andrea M. Kendrick             bryant.cannon@doj.ca.gov
 California Department of Resources Recycling
 and Recovery Loan Program                      Attn: Shelly Bromberg                                                                    shelly.bromberg@calrecycle.ca.gov
 California Office of the Attorney General                                                                                               bankruptcy@coag.gov
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                  Page 1 of 6
                                               Case 21-10527-JTD                Doc 903       Filed 09/16/21        Page 7 of 11

                                                                                     Exhibit B
                                                                               Served via Electronic Mail

                     Name                                          Attention                                    Address 1                                     Email
 Canon Financial Services                     Attn: Michael Tafilowski                                                                  mtafilowski@cfs.canon.com
 CarbonLite Holdings LLC                      c/o Force Ten Partners LLC                                                                bweiss@force10partners.com
                                                                                                                                        joneill@pszjlaw.com
                                                                                                   Attn: James E. O'Neill & Steven W.   sgolden@pszjlaw.com
 CarbonLite Holdings LLC                      c/o Pachulski Stang Ziehl & Jones LLP                Golden                               efile1@pszjlaw.com
 CarbonLite Holdings LLC                      c/o Pachulski Stang Ziehl & Jones LLP                Attn: Jeffrey W. Dulberg             jdulberg@pszjlaw.com
 CDW Direct LLC                               c/o CDW, LLC                                         Attn: Ronelle Erickson               roneeri@cdw.com
 CE Capital LLC                               Attn: Marty Conlin                                                                        martin.conlin@financediv.com
 Cepeda, Juan                                                                                                                           address redacted
                                                                                                   Attn: Arturo M. Cisneros, Esq.,      arturo@mclaw.org
                                                                                                   William G. Malcolm, Esq., & Nathan   bill@mclaw.org
 City of Riverside                            c/o Malcolm & Cisneros, A Law Corporation            F. Smith, Esq.                       nathan@mclaw.org
 Constellation NewEnergy - Gas Division LLC   Strategic Credit Solutions                                                                strategiccreditsolutions@constellation.com
 Constellation NewEnergy - Gas Division LLC   Strategic Credit Solutions                                                                strategiccreditsolutions@constellation.com
                                                                                                                                        olivia.salvatierra@lgbs.com
                                                                                                                                        dallas.bankruptcy@publicans.com
                                                                                                                                        dallas.bankruptcy@lgbs.com
                                                                                                                                        beth.weller@lgbs.com
 Dallas County                                c/o Linebarger Goggan Blair & Sampson LLP            Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
 De Lage Landen Financial Services Inc.                                                                                                 rridgeland@leasedirect.com
 Delaware Office of the Attorney General      Delaware Department of Justice                                                            attorney.general@delaware.gov
 Delaware Secretary of State                  Division of Corporations                                                                  dosdoc_bankruptcy@state.de.us
 Delaware State Treasury                                                                                                                statetreasurer@state.de.us
 Direct Energy Business Marketing LLC         Attn: Accounts Receivable                                                                 alvin.barthe@directenergy.com
 Duris Corporation                            Attn: Joseph Hong                                                                         josehong@gmail.com
 East West Bank                               Attn: Maita Prout                                                                         maita.prout@eastwestbank.com
                                                                                                                                        norman.kinel@squirepb.com
                                                                                                                                        sarah.conley@squirepb.com
 East West Bank                               c/o Squire Patton Boggs (US) LLP                     Attn: Norman N. Kinel                norman-kinel-4300@ecf.pacerpro.com
 East West Bank                               c/o Squire Patton Boggs LLP                          Attn: Norman N. Kinel                norman.kinel@squirepb.com
 Electronic Systems SPA                       Attn: Villard Bastien                                                                     vbastien@me.com
                                                                                                                                        hhecfb@hershnerhunter.com
 Emerging Acquisitions LLC                    c/o Hershner Hunter LLP                              Attn: Nancy K. Cary                  ncary@hershnerhunter.com
 Emerging Acquisitions LLC                    c/o Miller Nash Graham & Dunn LLP                    Attn: GSL                            garrett.ledgerwood@millernash.com
                                                                                                                                        john.knapp@millernash.com
                                                                                                                                        edgar.rosales@millernash.com
 Emerging Acquisitions LLC                    c/o Miller Nash Graham & Dunn LLP                    Attn: John R. Knapp, Jr.             dona.purdy@millernash.com
 Everrank Inc.                                PMB 280                                                                                   davidha@everrankca.com
                                                                                                                                        creditanalyst@evoqua.com
 Evoqua Water Technologies LLC                                                                                                          matthew.morin@evoqua.com
 Exact Staff Inc.                             c/o Gellert Scali Busenkell & Brown LLC              Attn: Michael Busenkell, Esq.        mbusenkell@gsbblaw.com



In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                   Page 2 of 6
                                                  Case 21-10527-JTD               Doc 903       Filed 09/16/21        Page 8 of 11

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                     Name                                            Attention                                    Address 1                                    Email
                                                                                                                                           jgentile@beneschlaw.com
                                                                                                                                           kcapuzzi@beneschlaw.com
                                                                                                     Attn: Kevin M. Capuzzi & John C.      debankruptcy@beneschlaw.com
 Fairmont Logistics LLC                          c/o Benesch Friedlander Coplan & Aronoff LLP        Gentile                               lmolinaro@beneschlaw.com
 Frasco Inc.                                     Accounts Receivable                                                                       accountsreceivable@frasco.com
                                                                                                                                           hdurazo@frasco.com
 Frasco, Inc. dba Profiles                       Horacio Durazo                                                                            accountsreceivable@frasco.com
 GEA Mechanical Equipment US Inc.                                                                                                          brian.hallam@gea.com
                                                                                                     Attn: Robert M. Hirsh, Esq. &         rhirsh@lowenstein.com
 Indorama Ventures Holdings LP                   c/o Lowenstein Sandler LLP                          Nicholas San Filippo IV, Esq.         nsanfilippo@lowenstein.com
                                                                                                                                           emonzo@morrisjames.com
 Indorama Ventures Holdings LP                   c/o Morris James LLP                                Attn: Eric J. Monzo & Brya M. Keilson bkeilson@morrisjames.com
 Internal Revenue Service                        Attn: Susanne Larson                                                                      sbse.insolvency.balt@irs.gov
 Interstate Automobile Network dba Luxury Auto
 Leasing                                         c/o Dilworth Paxson LLP                             Attn: Martin J. Weis                mweis@dilworthlaw.com
 Interstate Automobile Network dba Luxury Auto                                                                                           office@stevebryson.com
 Leasing                                         c/o Law Office of Steven L. Bryson                  Attn: Steven L. Bryson              slblaw1@aol.com
 Interstate Automobile Network dba Luxury Auto
 Leasing                                         Steven L. Bryson                                                                        slblaw1@aol.com
 Latham & Watkins LLP                            Attn: Andrew C. Ambruoso                                                                andrew.ambruoso@lw.com
 Latham & Watkins LLP                            Attn: James Ktsanes                                                                     james.ktsanes@lw.com
                                                                                                                                         jeff.bjork@lw.com
 Latham & Watkins LLP                            Attn: Jeff Bjork                                                                        carbonlite.lwteam@lw.com
 Lift Inc.                                       Attn: Catherine Cintron                                                                 ghennessy@liftincorporated.com
 Lift Inc.                                       Attn: George Hennessy                                                                   ghennessy@liftincorporated.com
                                                                                                     Attn: Elizabeth Freeman & Vienna F. efreeman@jw.com
 LIT Mountain Creek Dallas LLC                   c/o Jackson Walker LLP                              Anaya                               vanaya@jw.com
 Luxury Auto Leasing                                                                                                                     leah@luxuryautoleasing.com
 M.A. Yeakel Sons Inc.                           Attn: Shawn Yeakel                                                                      shawn@mayeakel.com
 M.A. Yeakel Sons Inc.                           Attn: Zachary Cohen                                                                     zcohen@lesavoybutz.com
 Metropolitan Edison Company                     Attn: Matilda Swope                                                                     mswope@firstenergycorp.com
 Miura America Co. Ltd                           Attn: Christina McKenna                                                                 christina.mckenna@miuraz.com
 Muhlenberg Township Authority                   Attn: Jeffrey A. Calpino, Manager                                                       jcalpino@comcast.net
 Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                      Attn: Jami B. Nimeroff              jnimeroff@bmnlawyers.com
                                                                                                                                         jnimeroff@bmnlawyers.com
 Muhlenberg Township Authority                   c/o Brown McGarry Nimeroff LLC                      Attn: Jami B. Nimeroff, Esq.        cjones@bmnlawyers.com
 Nahai Insurance Services Inc.                   c/o Polsinelli PC                                   Attn: Christopher A. Ward           cward@polsinelli.com
 Nahai Insurance Services Inc.                   c/o Polsinelli PC                                   Attn: Randye B. Soref, Esq.         rsoref@polsinelli.com
                                                                                                                                         marcy.smith@troutman.com
                                                                                                                                         wlbank@troutman.com
                                                                                                                                         monica.molitor@troutman.com
 Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP            Attn: Marcy J. McLaughlin Smith     peggianne.hardin@troutman.com
                                                                                                     Attn: Robert S. Hertzberg & Kay     robert.hertzberg@troutman.com
 Nestle Waters North America Inc.                c/o Troutman Pepper Hamilton Sanders LLP            Standridge Kress                    kay.kress@troutman.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                    Page 3 of 6
                                               Case 21-10527-JTD                  Doc 903       Filed 09/16/21       Page 9 of 11

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                        Name                                         Attention                                   Address 1                                    Email
                                                                                                                                           caroline.djang@bbklaw.com
 Niagara Bottling LLC                         c/o Best Best & Krieger LLP                            Attn: Caroline R. Djang, Esq.         laurie.verstegen@bbklaw.com
                                                                                                                                           emonzo@morrisjames.com
 Niagara Bottling LLC                         c/o Morris James LLP                                   Attn: Eric J. Monzo & Brya M. Keilson bkeilson@morrisjames.com
                                                                                                                                           bronationalecf@weltman.com
 Nissan Motor Acceptance Corp                 c/o Weltman Weinberg & Reis Co. LPA                    Attn: Scott Fink                      sfink@weltman.com
                                                                                                                                           joseph.mcmahon@usdoj.gov
 Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                                 ustpregion03.wl.ecf@usdoj.gov
                                                                                                                                           carolina.velarde@bantaminc.com
 Official Committee of Unsecured Creditors    c/o Bantam Materials International                     Attn: Vytas Gruodis                   vytas.gruodis@bantaminc.com
 Official Committee of Unsecured Creditors    c/o Banyan Plastics                                    Attn: Sloan Sherman                   sloan@banyanplastics.com
                                                                                                     Attn: Regina Stango Kelbon, Esq.,     jbibiloni@blankrome.com
                                                                                                     Stanley B. Tarr, Esq., & Jose F.      kelbon@blankrome.com
 Official Committee of Unsecured Creditors    c/o Blank Rome LLP                                     Bibiloni, Esq.                        tarr@blankrome.com;
                                                                                                                                           gordonsmith17@yahoo.com
 Official Committee of Unsecured Creditors    c/o Exact Staff Inc.                                   Attn: Gordon Smith                    kgoodwin@exactstaff.com
                                                                                                                                           erin.brady@hoganlovells.com
                                                                                                                                           david.simonds@hoganlovells.com
                                                                                                                                           edward.mcneilly@hoganlovells.com
                                                                                                     Attn: Erin N. Brady, David P.         cindy.mitchell@hoganlovells.com
 Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                               Simonds, & Edward McNeilly            tracy.southwell@hoganlovells.com
 Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                               Attn: Kevin J. Carey                  kevin.carey@hoganlovells.com;
 Official Committee of Unsecured Creditors    c/o Hogan Lovells US LLP                               Attn: Pieter Van Tol                  pieter.vantol@hoganlovells.com
                                                                                                                                           mark@replenysh.com
 Official Committee of Unsecured Creditors    c/o Replenysh Inc.                                     Attn: Mark Armen                      legal@replenysh.com
 Official Committee of Unsecured Creditors    c/o rPlanet Earth Los Angeles LLC                      Attn: Robert Daviduk                  bob@rplanetearth.com
 Ontario Refrigeration Service Inc.           Attn: Jessica Nomura                                                                         ar@ontref.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                               Attn: Andrew C. Ambruoso, Esq.        andrew.ambruoso@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                               Attn: James Ktsanes, Esq.             james.ktsanes@lw.com
                                                                                                     Attn: Jeffrey E. Bjork, Esq. &        jeff.bjork@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                               Nicholas J. Messana, Esq.             nicholas.messana@lw.com
                                                                                                                                           bankfilings@ycst.com
                                                                                                                                           rbrady@ycst.com
                                                                                                     Attn: Robert S. Brady, Edwin J.       eharron@ycst.com
 Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP                Harron, & Kara Hammond Coyle          kcoyle@ycst.com
                                                                                                                                           akramer@otterbourg.com
 Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                      dmorse@otterbourg.com
                                                                                                                                           jkleinman@fgllp.com
                                                                                                                                           jfrank@fgllp.com
                                                                                                                                           mmatlock@fgllp.com
                                                                                                                                           csmith@fgllp.com
 Pepsi-Cola Advertising and Marketing Inc.    c/o FrankGecker LLP                                    Attn: Joseph D. Frank                 csucic@fgllp.com
 Plastic Express                              Attn: Ray Hufnagel                                                                           ray.hufnagel@plasticexpress.com
 Plastic Express                              c/o Womble Bond Dickinson (US) LLP                     Attn: Kevin J. Mangan, Esq.           kevin.mangan@wbd-us.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                   Page 4 of 6
                                                Case 21-10527-JTD                Doc 903       Filed 09/16/21         Page 10 of 11

                                                                                       Exhibit B
                                                                                 Served via Electronic Mail

                      Name                                          Attention                                      Address 1                                     Email
                                                                                                                                            kevin.mangan@wbd-us.com
                                                                                                                                            heidi.sasso@wbd-us.com
                                                                                                                                            chris.lewis@wbd-us.com
 Plastic Express                                c/o Womble Bond Dickinson (US) LLP                   Attn: Kevin J. Mangan, Esq.            rachel.metzger@wbd-us.com
                                                c/o Smith Anderson Blount Dorsett Mitchell &         Attn: Gerald A. Jeutter, Jr., Esq. &   jjeutter@smithlaw.com
 PolyQuest Inc. & PQ Recycling LLC              Jernigan LLP                                         Anna B. Osterhout, Esq.                aosterhout@smithlaw.com
                                                                                                                                            ricky.gangloff@altusgroup.com
 Property Tax Assistance                                                                                                                    rgangloff2@property-taxes.com
                                                                                                                                            rpatel@co.riverside.ca.us
 Riverside County Treasurer-Tax Collector       Attn: Ronak N. Patel, Esq.                                                                  dresparza@rivco.org
                                                                                                                                            bankruptcynoticeschr@sec.gov
 Securities & Exchange Commission               Attn: Marc Berger, Regional Director                                                        nyrobankruptcy@sec.gov
 Securities & Exchange Commission               c/o Office of General Counsel-Bankruptcy            Attn: Michael A. Berman                 secbankruptcy-ogc-ado@sec.gov
 Sesotec Inc.                                   c/o Ariano, Hardy, Ritt, Nyuli, Richmond, Lytle & GoAttn: Scott Richmond                    sgr@attorneys-illinois.com
 Sesotec, Inc.                                  Attn: Werner Fleps                                                                          werner.fleps@sesotec.us
                                                                                                                                            mmenkowitz@foxrothschild.com
                                                                                                                                            jmanfrey@foxrothschild.com
 Solid Waste Services Inc. dba J.P. Mascaro &                                                        Attn: Michael G. Menkowitz, Esq. &     jdistanislao@foxrothchild.com
 Sons                                           c/o Fox Rothschild LLP                               Jason C. Manfrey, Esq.                 brian-oneill-fox-5537@ecf.pacerpro.com
 Solid Waste Services Inc., dba JP Mascaro &
 Sons                                           Attn: Gregory Fox                                                                        greg.fox@jpmascaro.com
 Sorema Division of Previero N. Srl             c/o Freeborn & Peters LLP                                                                jben@freeborn.com
 Sorema Division of Previero N. srl.            c/o Freeborn & Peters LLP                            Attn: Jason J. Ben, Esq.            jben@freeborn.com
                                                                                                                                         marias@goldmclaw.com
                                                                                                                                         marias@ecf.courtdrive.com
 Sorema Division of Previero N. srl.            c/o Goldstein & McClintock LLLP                      Attn: Maria Aprile Sawczuk, Esq.    katelynnet@goldmclaw.com
                                                                                                                                         fdavis@hsblawfirm.com
                                                                                                                                         hharrington@hsblawfirm.com
                                                                                                                                         mphillips@mmwr.com
                                                                                                                                         marc-phillips-8177@ecf.pacerpro.com
 Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                       Attn: Frank T. Davis III            smcguffin@hsblawfirm.com
                                                                                                                                         mcguffin@hsblawfirm.com
 Starlinger + CO Gesellschaft m.b.H.            Stanley H. McGuffin, Esq.                                                                smcguffin@hsblawfirm.com
 Stonebriar Commercial Finance LLC              Attn: Jeffrey L. Wilkison, SVP                                                           jeff.wilkison@stonebriarcf.com
 Tigunia LLC                                    Attn: Bret Weber                                                                         bret@tigunia.com
                                                                                                                                         mmenkowitz@foxrothschild.com
                                                                                                                                         jmanfrey@foxrothschild.com
                                                                                                     Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
 TotalRecycle Inc.                              c/o Fox Rothschild LLP                               Jason C. Manfrey, Esq.              brian-oneill-fox-5537@ecf.pacerpro.com
 Toyota Industries Commercial Finance Inc.      Attn: Joanna Lopez                                                                       joanna.lopez@toyotacf.com
 Toyota Industries Commercial Finance Inc.      c/o Swanson Martin & Bell LLP                        Attn: Charles S. Stahl, Jr.         cstahl@smbtrials.com
 UMB Bank N.A., in its separate capacities as                                                                                            michael.messersmith@arnoldporter.com
 TX DIP Agent, PA DIP Agent, TX Bonds                                                                Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
 Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP                 Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                      Page 5 of 6
                                                Case 21-10527-JTD              Doc 903       Filed 09/16/21         Page 11 of 11

                                                                                     Exhibit B
                                                                               Served via Electronic Mail

                     Name                                          Attention                                    Address 1                                   Email
                                                                                                                                        david.stratton@troutman.com
                                                                                                                                        evelyn.meltzer@troutman.com
                                                                                                                                        ken.listwak@troutman.com
 UMB Bank N.A., in its separate capacities as                                                                                           wlbank@troutman.com
 TX DIP Agent, PA DIP Agent, TX Bonds                                                              Attn: David B. Stratton, Evelyn J.   monica.molitor@troutman.com
 Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP           Meltzer, & Kenneth A. Listwak        peggianne.hardin@troutman.com
 Vortex Industries, Inc                         Attn: Michelle Crecelius                                                                michellec@vortexind.com
 Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                    Attn: Rachel B. Mersky               rmersky@monlaw.com
 Wells Fargo Bank, N.A.                         c/o Wells Fargo Equipment Finance, MSG             Attn: La Neice Scott                 laneicescott@wellsfargo.com
 West Coast Air Conditioning                                                                                                            j.clark@westcoast-air.com
                                                                                                                                        rbrady@ycst.com
                                                Attn: Robert S. Brady, Edwin J. Harron, & Kara                                          eharron@ycst.com
 Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                           kcoyle@ycst.com




In re: CL H Winddown LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                 Page 6 of 6
